DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed September 9, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
This application claims priority to several U.S. Patent Applications.  The Examiner opened those applications, but was unable to locate the foreign and other documents in any of the parent cases or in the instant file. Please clarify which application contained those references.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,059,665. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claim 1 recites features found in claim 1 of the ‘665 Patent, except the order of removing the article from the mould and “then applying” a thermosetting resin.  The ‘665 Patent recites applying the thermosetting resin before removal from the mold (see claim 1, steps h) and i)).  However, any order of performing steps is generally obvious when an article having the same structure results from either order.  Since the resulting article would be the same regardless of whether the thermosetting resin is applied before or after the article is removed from the mold, one would have recognized either order to be obvious.
Dependent claims 2-8 recite features found in the dependent claims of the ‘665 Patent, especially claims 1, 2, 6, 7, 8, 11.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bramwell (US 4,186,235) in view of Duret (US 4,053,126).
As to claim 9, Bramwell teaches a method of manufacturing a hollow composite article in a hollow rotational mold comprising:
a) placing a layer of fibrous material (2:27) against an inner surface of the hollow rotational mould (2:27-28) which inherently has a predetermined internal shape; 
b) then placing the layer of fibrous material so that it conforms to a shape of an inner surface of the hollow rotational mould (inherent as a result of 2:27-28); 
c) then introducing a thermoplastic material into the hollow rotational mould and heating the material and rotating the mould (2:29-31); 
wherein the thermoplastic material is inherently allowed to at least partially penetrate the layer of fibrous material (1:9 “surface keyed to cloth”);
 wherein the thermoplastic material is sufficiently heated to enable that material to morph from a solid to a flowable state (2:28-31) and wherein the thermoplastic material is allowed to flow at least part way through the thickness of the layer of fibrous material to form a wall of the composite vessel to be formed in the hollow rotational mould (1:9 “surface keyed to cloth”); 
d) inherently allowing the thermoplastic material to cool so that at least some fibres of the layer of fibrous material are embedded in the thermoplastic material (1:9 “surface keyed to cloth”); and e) removing the composite hollow vessel from the hollow rotational mould (inherent).
Bramwell is silent to the mould being closed ended and simultaneously rotated about two axes.  
Duret teaches a mould (9) that is provided in two separable parts (3:10-11) which provide closed ends.  The Duret mould is rotated about two axes simultaneously (4:31-35).
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate these Duret features into Bramwell because closed ends and two axis rotation would provide the obvious benefit/improvement of preventing the Bramwell thermoplastic material from escaping from the mold and distributing it over all interior surfaces of the mold.
As to claims 10-12, Bramwell’s disclosure of a “surface keyed to cloth” (1:9) is interpreted to be fully penetration of the fibrous material with polyethylene (2:23).  Bramwell’s cloth meets at least (ii) and (iii) in claim 11.  As to claims 13-14, these claims constitute intended uses, and the Bramwell article is capable of fulfilling the claimed intended use.  As to claims 15 and 16, Bramwell introduces the powdered thermoplastic into the mold prior to heating/melting to a molten state (2:28).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742